Citation Nr: 0733305	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  04-28 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for chronic fatigue 
syndrome.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for psychiatric 
disorder, to include depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In February 2007, the veteran's representative filed claims 
for an increased rating for the right shoulder disability, 
cervical spine disability, and duodenal ulcer.  These issues 
are referred to the RO for appropriate action.


REMAND

In December 2004, and again in October 2006, the veteran 
requested a video conference hearing before the Board.  It is 
the RO's responsibility to schedule such hearings.  A 
claimant has a right to a hearing before the Board.  See 38 
C.F.R. § 20.700(a), (e) (2007).  As such, the Board remands 
this case to the RO to accommodate the veteran's request for 
a video conference Board hearing. 

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should undertake appropriate scheduling 
action for a personal hearing before a member of 
the Board via video conference in St. Petersburg, 
Florida.  Notice should be sent to the veteran in 
accordance with applicable regulations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



